DETAILED ACTION
This office action is in response to the application filed on 06 August 2020. Claims 1-6 and 17-18 are pending and are examined. Claims 7-16 and 19-20 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 10 March 2022 has/have been considered by the examiner (see attached PTO-1449).
Election/Restrictions
Applicant’s election without traverse of Group I (including Claims 1-6 and 17-18) in the reply filed on 07 April 2022 is acknowledged. Claims 7-16 and 19-20 are withdrawn from consideration. The restriction requirement is deemed proper and is therefore made FINAL.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Regarding Claim 1, line 13 of the claim recites, “the position of the stage or the magnifying optical system” (i.e., lacking clear antecedent basis). For purposes of examination, the first occurrence will be reasonably interpreted as - - a position of the stage or the magnifying optical system - - .
Regarding Claim 5, line 3 of the claim recites, “the position of a reflection image” (i.e., lacking clear antecedent basis). For purposes of examination, the first occurrence will be reasonably interpreted as - - a position of a reflection image - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light detection unit which receives” and “a control unit which controls” in Claim 1. Based on a review of the Specification, the above-mentioned limitation “light detection unit” corresponds to the structural feature as described in Figs. 18, 20, 22, 24, 26, and 28, element 222. However, regarding the control unit, please refer to the 35 U.S.C. § 112(b) rejection below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a control unit which controls” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as outlined above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of adequate structure that performs the controlling function in the claim. In particular, the Specification generally discloses the control unit controls the position of the stage or the magnifying optical system by determining a control target value (see, for example, at least paragraphs [0122], [0130], [0156], and [0160]-[0161] of the Specification as originally filed). However, control determinations and commands are not adequate structure for performing controlling of the position of the stage or the magnifying optical system because they do not describe a particular structure for performing the function. In fact, a command can be defined as “a signal that actuates a device” (see https://www.merriam-webster.com/dictionary/command). As would be recognized by those of ordinary skill in the art, the term “control commands” can be performed in any number of ways in hardware, software, or a combination of the two. The Specification does not provide sufficient details such that one of ordinary skill in the art would understand which command structure performs the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 17-18 both incorporate “the stage; the magnifying optical system; and the autofocus device according to claim 1”. However, Claim 1 already includes “a stage” and “a magnifying optical system”. In other words, Claims 17-18 do not further limit the subject matter of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sase, US Patent Application Publication No.: 2011/0127406 A1, hereby Sase.
Regarding Claims 1 and 17-18, Sase discloses an autofocus device used in an optical apparatus equipped with a stage that supports a transparent member on which an observation object is placed, and a magnifying optical system which is used to observe the observation object, an optical apparatus, and a microscope, the autofocus device, optical apparatus, and microscope (Figs. 1-2, 5, 8, and 10-12) comprising:
“a light source device which emits a light beam to the observation object via the magnifying optical system (Fig. 1, element 11; Figs. 1-2, element 22; Figs. 2 and 5, element 61); 
a shield which is arranged at a position opposite to the observation object relative to the magnifying optical system and configured to limit the light beam emitted from the light source device (Fig. 1, element 11; Figs. 1-2, element 22; Figs. 2 and 5, element 61; paragraphs [0042], [0054], and [0179], disclosing “[t]he auto focus unit 30 may perform slit projection type auto focus control. In this case, the slit is disposed between the LED 61 of the auto focus unit 30, shown in FIG. 5, and the lens 131, and the slit type reference light is irradiated onto the sample 22”); 
a light detection unit which receives, via the magnifying optical system, a reflected light beam which is reflected from a reflection surface of the transparent member after the light beam emitted from the light source device reaches the reflection surface via the shield and the magnifying optical system (Fig. 1, element 11; Figs. 1-2, element 22; Fig. 2, elements 22 and 68; Figs. 2 and 5, elements 61 and 64; Figs. 2 and 5, and paragraphs [0069]-[0079]; paragraphs [0042], [0054], and [0179], disclosing “[t]he auto focus unit 30 may perform slit projection type auto focus control. In this case, the slit is disposed between the LED 61 of the auto focus unit 30, shown in FIG. 5, and the lens 131, and the slit type reference light is irradiated onto the sample 22”; see Fig. 12; see also Fig. 11); and 
a control unit which controls the position of the stage or the magnifying optical system, the control unit adjusting the position of the stage or the magnifying optical system based on a reflected light beam from the shield which is obtained by irradiating the observation object with the light beam which is emitted from the light source device and limited by the shield under a plurality of different conditions (Fig. 8, element 233; Fig. 10, element 311; Fig. 1, element 11; Figs. 1-2, element 22; Fig. 2, elements 22 and 68; Figs. 2 and 5, elements 61 and 64; Figs. 2 and 5, and paragraphs [0069]-[0079]; paragraphs [0042], [0054], and [0179], disclosing “[t]he auto focus unit 30 may perform slit projection type auto focus control. In this case, the slit is disposed between the LED 61 of the auto focus unit 30, shown in FIG. 5, and the lens 131, and the slit type reference light is irradiated onto the sample 22”; see Fig. 12, and paragraphs [0165]-[0179], disclosing controlling the position of the magnifying optical system under a plurality of different conditions as claimed (see for example, elements S56-S58); see also Fig. 11).”


Regarding Claim 3, Sase discloses:
“further including an optical element which reflects a part of the light beam emitted from the light source device and limited by the shield, wherein the light beam emitted from the light source device and reflected by the optical element is incident on the observation object (Fig. 1, element 11; Figs. 1-2, element 22; Fig. 2, elements 22 and 68; Figs. 2 and 5, elements 61 and 64; Fig. 5, element 132, disclosing a half mask blocking half of the emitted light; see also Fig. 5, elements 133 or 135; paragraphs [0042], [0054], and [0179], disclosing “[t]he auto focus unit 30 may perform slit projection type auto focus control. In this case, the slit is disposed between the LED 61 of the auto focus unit 30, shown in FIG. 5, and the lens 131, and the slit type reference light is irradiated onto the sample 22”; see also Figs. 8 and 10-12).”
Regarding Claim 4, Sase discloses:
“further including an optical element which blocks, attenuates or reflects a part of the light beam emitted from the light source device and limited by the shield, wherein a part of the light beam which is emitted from the light source device and is not blocked, attenuated and reflected by the optical element is incident on the observation object (Fig. 1, element 11; Figs. 1-2, element 22; Fig. 2, elements 22 and 68; Figs. 2 and 5, elements 61 and 64; Fig. 5, element 132, disclosing a half mask blocking half of the emitted light; see also Fig. 5, elements 133 or 135; paragraphs [0042], [0054], and [0179], disclosing “[t]he auto focus unit 30 may perform slit projection type auto focus control. In this case, the slit is disposed between the LED 61 of the auto focus unit 30, shown in FIG. 5, and the lens 131, and the slit type reference light is irradiated onto the sample 22”; see also Figs. 8 and 10-12).”
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes that Claim 5 is currently objected to due to minor informalities, as indicated above, and thus, the claim is not allowable in its current form. If the claim was rewritten to remove the objection, then Claim 5 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose autofocus in microscope systems. For example, the following references show similar features in the claims, although not relied upon: Yanagida (JP 2015227940 A), Figs. 1 and 5-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482